Title: To George Washington from William Livingston, 15 January 1779
From: Livingston, William
To: Washington, George


Dear Sir
Princeton [N.J.] 15 Janry 1779

On the application of Colls Biddle & Furman to the Governor in Council, the Council advised me to issue a Proclamation requiring the Magistrates to be attentive to the application of the persons employed in collecting forage for the troops & in executing the Law of the State for that purpose made. At the same time desiring me to represent to your Excellency, the general scarcity of grain & other forage in the State, & that there is a probability that the Inhabitants & their live stock will suffer for want, before the Spring supplies come in; & to request your Excellency to order out of New Jersey all the dragoon draught & officers horses that are not absolutely necessary during the winter—I have the honour to be with the highest esteem your Excellencys most humble Sevt
Wil: Livingston
